UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Multi-Cap Growth Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2011 Date of reporting period: September 30, 2010 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (97.5%)(a) Shares Value Advertising and marketing services (0.8%) Omnicom Group, Inc. 740,300 $29,227,044 Aerospace and defense (2.7%) Goodrich Corp. 281,500 20,754,995 L-3 Communications Holdings, Inc. 69,700 5,037,219 MTU Aero Engines Holding AG (Germany) 200,626 11,473,359 Northrop Grumman Corp. 287,200 17,412,936 Precision Castparts Corp. 196,161 24,981,103 TransDigm Group, Inc. 218,000 13,526,900 Automotive (0.5%) Lear Corp. (NON) 197,700 15,604,461 Banking (1.9%) JPMorgan Chase & Co. 522,800 19,902,996 PNC Financial Services Group, Inc. 554,900 28,804,859 SVB Financial Group (NON) 365,100 15,451,032 Beverage (1.6%) Coca-Cola Co. (The) 467,000 27,328,840 Coca-Cola Enterprises 860,600 26,678,600 Biotechnology (2.2%) Alexion Pharmaceuticals, Inc. (NON) 157,300 10,123,828 Amgen, Inc. (NON) 184,600 10,173,306 Amylin Pharmaceuticals, Inc. (NON) 335,300 6,991,005 BioMarin Pharmaceuticals, Inc. (NON) 423,700 9,469,695 Dendreon Corp. (NON) 369,300 15,207,774 Genzyme Corp. (NON) 124,459 8,810,453 Human Genome Sciences, Inc. (NON) 486,200 14,483,898 Building materials (0.2%) Masco Corp. 552,807 6,086,405 Cable television (0.7%) DIRECTV Class A (NON) 618,800 25,760,644 Chemicals (2.8%) Agrium, Inc. (Canada) 246,900 18,515,031 Albemarle Corp. 356,400 16,683,084 Celanese Corp. Ser. A 537,900 17,266,590 CF Industries Holdings, Inc. 155,400 14,840,700 Cytec Industries, Inc. 123,300 6,951,654 Huntsman Corp. 1,819,082 21,028,588 Coal (1.1%) Alpha Natural Resources, Inc. (NON) 624,100 25,681,715 Walter Energy, Inc. 142,290 11,566,754 Combined utilities (0.6%) El Paso Corp. 1,704,800 21,105,424 Commercial and consumer services (2.5%) Expedia, Inc. 444,300 12,533,703 Mastercard, Inc. Class A 101,700 22,780,800 Priceline.com, Inc. (NON) 59,190 20,618,245 Visa, Inc. Class A 407,000 30,223,820 Communications equipment (3.4%) Cisco Systems, Inc. (NON) 2,509,955 54,968,015 Nokia Corp. ADR (Finland) (S) 489,700 4,911,691 Qualcomm, Inc. (S) 1,291,200 58,258,944 Computers (8.7%) Apple, Inc. (NON) 497,629 141,202,620 Brocade Communications Systems, Inc. (NON) 1,010,000 5,898,400 EMC Corp. (NON) 1,040,900 21,140,679 Hewlett-Packard Co. 999,483 42,048,250 IBM Corp. 298,344 40,019,864 Polycom, Inc. (NON) 747,299 20,386,317 Quest Software, Inc. (NON) 601,100 14,781,049 SMART Technologies, Inc. Class A (Canada) (NON) (S) 303,084 4,106,788 Xerox Corp. 901,600 9,331,560 Conglomerates (0.7%) 3M Co. 267,700 23,212,267 Consumer goods (2.7%) Colgate-Palmolive Co. 331,000 25,440,660 Estee Lauder Cos., Inc. (The) Class A 197,500 12,487,925 Fortune Brands, Inc. 256,104 12,608,000 Newell Rubbermaid, Inc. 745,800 13,282,698 Procter & Gamble Co. (The) 477,900 28,659,663 Consumer services (1.2%) Avis Budget Group, Inc. (NON) 2,112,100 24,605,965 WebMD Health Corp. (NON) (S) 372,800 18,591,536 Electric utilities (0.9%) AES Corp. (The) (NON) 1,984,600 22,525,210 EnerNOC, Inc. (NON) (S) 254,700 8,000,127 Electrical equipment (1.6%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 395,446 5,536,244 Emerson Electric Co. 713,000 37,546,580 GrafTech International, Ltd. (NON) 759,900 11,877,237 Electronics (4.5%) Altera Corp. 372,200 11,225,552 Cavium Networks, Inc. (NON) (S) 351,800 10,117,768 Elster Group SE ADR (Germany) (NON) 378,405 5,221,989 Intel Corp. 569,063 10,943,081 Jabil Circuit, Inc. 1,101,103 15,866,894 Marvell Technology Group, Ltd. (NON) 1,570,600 27,501,206 Sensata Technologies Holding NV (Netherlands) (NON) 956,900 18,908,344 Silicon Laboratories, Inc. (NON) (S) 249,443 9,142,086 Texas Instruments, Inc. 1,415,500 38,416,670 Trimble Navigation, Ltd. (NON) 221,000 7,743,840 Energy (oil field) (1.6%) Dril-Quip, Inc. (NON) 101,900 6,329,009 National Oilwell Varco, Inc. 509,500 22,657,465 Schlumberger, Ltd. 394,300 24,292,823 TETRA Technologies, Inc. (NON) 200,900 2,049,180 Energy (other) (0.6%) First Solar, Inc. (NON) (S) 129,610 19,098,034 Engineering and construction (0.4%) Shaw Group, Inc. (NON) 398,400 13,370,304 Financial (1.7%) AerCap Holdings NV (Netherlands) (NON) 863,138 10,210,923 Assurant, Inc. 427,600 17,403,320 CME Group, Inc. 65,500 17,059,475 IntercontinentalExchange, Inc. (NON) 132,600 13,885,872 Food (0.2%) Corn Products International, Inc. 227,400 8,527,500 Gaming and lottery (0.5%) Las Vegas Sands Corp. (NON) (S) 524,355 18,273,772 Health-care services (4.3%) Aetna, Inc. 1,164,800 36,819,328 Cerner Corp. (NON) 95,800 8,046,242 Express Scripts, Inc. (NON) 593,900 28,922,930 HealthSouth Corp. (NON) 1,203,200 23,101,440 Lincare Holdings, Inc. 611,400 15,340,026 McKesson Corp. 319,000 19,707,820 Universal Health Services, Inc. Class B 468,900 18,221,454 Insurance (2.7%) Aflac, Inc. 1,026,000 53,054,460 Assured Guaranty, Ltd. (Bermuda) 307,700 5,264,747 Hartford Financial Services Group, Inc. (The) 962,000 22,077,900 Progressive Corp. (The) 568,400 11,862,508 Investment banking/Brokerage (0.9%) Goldman Sachs Group, Inc. (The) 108,150 15,636,327 Waddell & Reed Financial, Inc. Class A 556,700 15,231,312 Lodging/Tourism (0.2%) Wyndham Worldwide Corp. 314,769 8,646,704 Machinery (2.8%) AGCO Corp. (NON) 358,100 13,969,481 Bucyrus International, Inc. Class A 307,600 21,332,060 Cummins, Inc. 114,400 10,362,352 Lincoln Electric Holdings, Inc. 205,300 11,870,446 Parker Hannifin Corp. 334,000 23,400,040 Timken Co. 395,900 15,186,724 Manufacturing (0.5%) Ingersoll-Rand PLC 456,300 16,294,473 Media (0.9%) Dolby Laboratories, Inc. Class A (NON) 139,000 7,896,590 Time Warner, Inc. 706,800 21,663,420 Medical technology (5.1%) Baxter International, Inc. 685,558 32,707,972 Bruker Corp. (NON) (S) 897,198 12,587,688 Covidien PLC (Ireland) 1,184,400 47,601,036 Hospira, Inc. (NON) 282,300 16,093,923 Medtronic, Inc. 643,000 21,591,940 St. Jude Medical, Inc. (NON) 295,800 11,636,772 Thermo Fisher Scientific, Inc. (NON) 723,500 34,641,180 Metals (2.3%) Carpenter Technology Corp. 156,100 5,262,131 Cliffs Natural Resources, Inc. (S) 297,197 18,996,832 Freeport-McMoRan Copper & Gold, Inc. Class B 132,000 11,271,480 Goldcorp, Inc. (Canada) 343,900 14,966,528 Teck Resources Limited Class B (Canada) 528,500 21,753,060 Vedanta Resources PLC (United Kingdom) 192,135 6,537,212 Office equipment and supplies (0.3%) Avery Dennison Corp. 269,800 10,014,976 Oil and gas (3.3%) Anadarko Petroleum Corp. 273,500 15,603,175 Brigham Exploration Co. (NON) 488,100 9,151,875 El Paso Pipeline Partners, LP (Units) 344,772 11,056,838 EOG Resources, Inc. 222,000 20,639,340 Occidental Petroleum Corp. 256,000 20,044,800 Oil States International, Inc. (NON) 351,056 16,341,657 Petrohawk Energy Corp. (NON) 463,100 7,474,434 QEP Resources, Inc. 374,600 11,290,444 Warren Resources, Inc. (NON) 865,710 3,436,869 Pharmaceuticals (1.9%) Abbott Laboratories 622,600 32,524,624 Johnson & Johnson 195,135 12,090,565 Shire PLC ADR (Ireland) 110,400 7,427,712 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 284,700 15,017,925 Railroads (0.7%) Kansas City Southern (NON) 627,258 23,465,722 Restaurants (0.9%) McDonald's Corp. 247,200 18,418,872 Panera Bread Co. Class A (NON) 129,850 11,506,009 Retail (8.7%) Amazon.com, Inc. (NON) 247,900 38,935,174 Bed Bath & Beyond, Inc. (NON) 324,987 14,107,686 Big Lots, Inc. (NON) 289,900 9,639,175 Coach, Inc. 352,600 15,147,696 Costco Wholesale Corp. 490,800 31,651,692 CVS Caremark Corp. 949,900 29,893,353 Dick's Sporting Goods, Inc. (NON) 427,800 11,995,512 Guess ?, Inc. 295,900 12,022,417 Iconix Brand Group, Inc. (NON) 770,000 13,475,000 Kohl's Corp. (NON) 377,600 19,891,968 Nordstrom, Inc. 633,900 23,581,080 O'Reilly Automotive, Inc. (NON) 356,100 18,944,520 Steven Madden, Ltd. (NON) 374,776 15,388,303 Talbots, Inc. (The) (NON) 334,149 4,377,352 Urban Outfitters, Inc. (NON) 556,800 17,505,792 Wal-Mart Stores, Inc. 431,700 23,104,584 Schools (0.4%) Apollo Group, Inc. Class A (NON) 302,500 15,533,375 Semiconductor (1.0%) KLA-Tencor Corp. 517,400 18,228,002 Lam Research Corp. (NON) 421,800 17,652,330 Shipping (0.6%) United Parcel Service, Inc. Class B 314,200 20,953,998 Software (4.0%) BMC Software, Inc. (NON) 685,500 27,749,040 Microsoft Corp. 1,615,573 39,565,383 Oracle Corp. 1,797,500 48,262,875 Red Hat, Inc. (NON) 243,066 9,965,706 VMware, Inc. Class A (NON) 140,250 11,912,835 Technology services (4.8%) Baidu, Inc. ADR (China) (NON) 159,187 16,335,770 Check Point Software Technologies, Ltd. (Israel) (NON) (S) 503,200 18,583,176 Cognizant Technology Solutions Corp. (NON) 267,400 17,239,278 Google, Inc. Class A (NON) 118,250 62,174,668 Salesforce.com, Inc. (NON) 243,996 27,278,753 Unisys Corp. (NON) 307,158 8,569,708 VeriSign, Inc. (NON) 218,900 6,947,886 Western Union Co. (The) (S) 505,100 8,925,117 Telecommunications (2.0%) ADTRAN, Inc. 611,900 21,600,070 American Tower Corp. Class A (NON) 163,902 8,401,617 Aruba Networks, Inc. (NON) 584,400 12,471,096 Iridium Communications, Inc. (NON) (S) 1,283,900 10,964,506 NII Holdings, Inc. (NON) 422,100 17,348,310 Textiles (0.9%) Hanesbrands, Inc. (NON) 346,700 8,965,662 VF Corp. 257,400 20,854,548 Tobacco (1.3%) Philip Morris International, Inc. 823,900 46,154,878 Toys (0.4%) Hasbro, Inc. 288,900 12,858,939 Trucks and parts (0.3%) Autoliv, Inc. (Sweden) 140,800 9,198,464 Total common stocks (cost $3,121,724,027) WARRANTS (0.2%)(a)(NON) Expiration date Strike price Warrants Value Hartford Financial Services Group, Inc. (The) 6/26/19 $9.79 169,400 $2,439,360 JPMorgan Chase & Co. (W) 10/28/18 42.42 336,300 3,924,620 Total warrants (cost $6,581,908) CONVERTIBLE PREFERRED STOCKS (%)(a) Shares Value UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F)(RES)(NON) 125,000 $1 Total convertible preferred stocks (cost $10,451,238) $1 SHORT-TERM INVESTMENTS (8.6%)(a) Principal amount/shares Value U.S. Treasury Bills for and effective yield of 0.28%, December 16, 2010 $2,085,000 $2,084,437 U.S. Treasury Bills for and effective yield of 0.27%, March 10, 2011 (SEGSF) 2,078,000 2,076,317 U.S. Treasury Bills for and effective yield of 0.25%, November 18, 2010 1,693,000 1,692,454 U.S. Treasury Bills for and effective yield of 0.22%, July 28, 2011 (SEGSF) 24,831,000 24,783,324 Putnam Cash Collateral Pool, LLC 0.22% (d) 129,853,363 129,853,363 Putnam Money Market Liquidity Fund 0.15% (e) 136,388,892 136,388,892 Total short-term investments (cost $296,876,980) TOTAL INVESTMENTS Total investments (cost $3,435,634,153) (b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $13,135,872) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value (depreciation) UBS AG Euro Sell 10/20/10 $14,021,631 $13,135,872 $(885,759) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 77,154 $ 9/17/11 (1 month USD- A basket $(9,820) LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks baskets 45,522 9/29/11 (1 month USD- A basket 3,224 LIBOR-BBA plus (GSCBPBNK) 35 bp) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $3,450,084,713. (b) The aggregate identified cost on a tax basis is $3,435,881,968, resulting in gross unrealized appreciation and depreciation of $388,678,801 and $159,137,476, respectively, or net unrealized appreciation of $229,541,325. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $1, or less than 0.1% of net assets. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $126,545,696. The fund received cash collateral of $129,853,363 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $26,123 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $507,599,573 and $390,062,302, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $899,411 to cover certain derivatives contracts. ADR and ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $10,500,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $16,500,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $892,355 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,360,651. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $174,072,890 $ $ Capital goods 293,145,893 Communication services 96,546,243 Conglomerates 23,212,267 Consumer cyclicals 474,350,372 Consumer staples 351,369,566 Energy 226,714,412 Financials 245,845,731 Health care 469,340,536 Technology 911,532,134 Transportation 44,419,720 Utilities and power 51,630,761 Total common stocks Convertible Preferred stocks 1 Warrants 6,363,980 Short-term investments 136,388,892 160,489,895 Totals by level $1 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(885,759) $ Total return swap contracts (6,596) Totals by level $ $ At the close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $ $885,759 Equity contracts 6,367,204 9,820 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi-Cap Growth Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: November 24, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 24, 2010
